Exhibit 10.70

 

READ-RITE CORPORATION

 

SECOND AMENDMENT

TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 1, 2003 and entered into by and among READ-RITE CORPORATION, a Delaware
corporation, (“Company”), THE LENDERS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Lender” and collectively as “Lenders”),
and TENNENBAUM CAPITAL PARTNERS, LLC (formerly known as Special Value Investment
Management, LLC), as administrative agent for Lenders (in such capacity,
“Administrative Agent”) and, for purposes of Section 4 hereof, the Credit
Support Parties (as defined in Section 4 hereof) listed on the signature pages
hereof, and is made with reference to that certain Credit Agreement dated as of
December 24, 2002, as amended by that certain First Amendment to Credit
Agreement dated as of April 1, 2003 (as amended, the “Credit Agreement”), by and
among Company, Lenders, and Administrative Agent. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to (i) amend
certain provisions with respect to the eligibility of Accounts and advance rates
under the Credit Agreement, and (ii) make certain other amendments as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT.

 

1.1 Amendments to Section 1: Provisions Relating to Defined Terms.

 

A. Subsection 1.1 of the Credit Agreement is hereby further amended by adding
thereto the following definitions, which shall be inserted in proper
alphabetical order:

 

“Celetron” means Celetron International, Ltd., a Bermuda corporation.

 

“Celetron Accounts Agreements” means agreements entered into after the Closing
Date by Celetron, Administrative Agent, Company, Western Digital Malaysia and
Western Digital Corporation governing the payment and disbursement procedures
for Accounts owed by Celetron to Company and Accounts owed by Western



--------------------------------------------------------------------------------

Digital to Celetron, in form and substance satisfactory to Administrative Agent
in its sole discretion.

 

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
April 1, 2003, by and among Company, the Lenders named therein, and
Administrative Agent, which amends this Agreement.

 

“Second Amendment Effective Date” has the meaning assigned thereto in the Second
Amendment.

 

B. The definition of “Accounts Collateral Value” in subsection 1.1 of the Credit
Agreement is hereby amended by adding the following sentences at the end
thereof:

 

“To the extent any advance rate specified on Schedule 1.1 annexed hereto is
premised on the availability of a guaranty, such guaranty shall be satisfactory
in form and substance to Administrative Agent. To the extent any advance rate
specified on Schedule 1.1 annexed hereto is premised on the availability of a
letter of credit, such letter of credit shall be an irrevocable letter of credit
satisfactory to Administrative Agent as to form, substance, and issuer or
domestic confirming bank. To the extent any advance rate specified on Schedule
1.1 annexed hereto is premised on the availability of credit insurance, such
credit insurance shall be in form, substance, and amount satisfactory to
Administrative Agent and shall be issued by Euler American Credit Indemnity or
another insurer satisfactory to Administrative Agent”

 

C. The definition of “Eligible Accounts” in subsection 1.1 of the Credit
Agreement is hereby amended by deleting subclause (y) of clause (h) thereof in
its entirety and substituting the following therefor:

 

“(y) the Account is covered by credit insurance in form, substance, and amount,
and issued by Euler American Credit Indemnity or such other insurer,
satisfactory to Administrative Agent;”

 

D. The definition of “Eligible Accounts” in subsection 1.1 of the Credit
Agreement is hereby further amended by adding the following sentence to the end
thereof:

 

“Notwithstanding anything to the contrary contained in this Agreement, Accounts
owed to the Company by Kaifa and/or Celetron shall not constitute Eligible
Accounts unless and until such time as (x) the Account is supported by an
irrevocable letter of credit satisfactory to Administrative Agent (as to form,
substance and issuer or domestic confirming bank) that has been delivered to
Administrative Agent and is directly drawable by Administrative Agent, (y) the
Account is supported by credit insurance in form, substance, and amount
satisfactory to Administrative Agent, which is issued by EULER American Credit
Indemnity or another insurer satisfactory to Administrative Agent, or (z) the
Kaifa Accounts Agreements or Celetron Accounts Agreements, as the case may be,
in form and substance satisfactory to Administrative Agent are fully effective.”

 

2



--------------------------------------------------------------------------------

 

1.2 Amendment to Section 7: Company’s Negative Covenants

 

A. Notwithstanding the limitation of subsections 7.1, 7.2A or 7.4 of the Credit
Agreement, Company shall be permitted to make a deposit in an amount not to
exceed $155,200 with Imperial Premium Finance, Inc. and to incur the
indebtedness for premium to Imperial Premium Finance, Inc. in an amount not to
exceed $265,040, each in connection with the Premium Finance Agreement and
Disclosure Statement and Security Agreement for Policy No. 375,810-3; provided
that the terms and conditions of such indebtedness and Imperial Premium Finance,
Inc.’s cancellation rights thereunder shall be acceptable to the Lenders in
their sole discretion; provided, further, that concurrently therewith, EULER
American Credit Indemnity shall have issued to Company and Lenders a certificate
of insurance, together with the endorsements requested by Lenders or such other
form of evidence satisfactory to the Lenders that EULER American Credit
Indemnity shall issue said endorsements and that in all circumstances the
original policy, together with endorsements shall be issued to Company and
Lenders within five (5) Business Days thereof.

 

B. Notwithstanding the limitation of subsection 7.7B of the Credit Agreement,
Company shall be permitted to sell anticipated time drafts for the fair market
value thereof, so long as both before and after giving effect to the
disposition, the Company shall be in compliance with the limitations set forth
in the Compliance Certificate as to its borrowing base.

 

1.3 Amendment to Section 10.2.

 

A. Subsection 10.2(v) of the Credit Agreement is hereby amended by deleting it
in its entirety and substituting the following therefor:

 

“(v) all the actual and reasonable expenses (including the reasonable fees,
expenses and disbursements of any auditors, accountants or appraisers and any
environmental or other consultants, advisors and agents employed or retained by
Administrative Agent or its counsel) to administer and monitor the collateral
and the disbursement requests and Notices of Borrowing by Company, of obtaining
and reviewing any appraisals provided for under subsection 4.1 or 6.9B and any
environmental audits or reports provided for under subsection 4.1J or 6.9A;”

 

1.4 Substitution of Schedules.

 

A. Schedule 1.1 to the Credit Agreement is hereby amended by deleting said
Schedule 1.1 in its entirety and substituting in place thereof a new Schedule
1.1 in the form of Annex A annexed hereto.

 

1.5 Amendments to Exhibits.

 

A. Exhibit VII to the Credit Agreement (Collateral Value Certificate) is hereby
amended by deleting it in its entirety and substituting therefor a new Exhibit
VII in the form of Annex B annexed hereto.

 

Section 2. Conditions To Effectiveness. Section 1 this Amendment shall become
effective only upon the satisfaction of all of the following conditions
precedent (the date of

 

3



--------------------------------------------------------------------------------

satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

A. On or before the Second Amendment Effective Date, Company shall deliver or
cause to be delivered to Lenders (or to Administrative Agent for Lenders with
sufficient originally executed copies, where appropriate, for each Lender and
its counsel) the following, each, unless otherwise noted, dated the Second
Amendment Effective Date:

 

1. Certified copies of its Certificate or Articles of Incorporation, dated a
recent date prior to the Second Amendment Effective Date;

 

2. Copies of its Bylaws, certified as of the Second Amendment Effective Date by
its corporate secretary or an assistant secretary;

 

3. Resolutions of its Board of Directors approving and authorizing the
execution, delivery, and performance of this Amendment and the other
transactions contemplated hereby, certified as of the Second Amendment Effective
Date by its corporate secretary or an assistant secretary as being in full force
and effect without modification or amendment.

 

4. Signature and incumbency certificates of its officers executing this
Amendment; and

 

5. Executed copies of this Amendment.

 

B. On or before the Second Amendment Effective Date, all Lenders, shall have
executed this Amendment and Administrative Agent shall have received written or
telephonic notification of such execution and authorization of delivery thereof.

 

C. The Second Amendment Effective Date shall have occurred before April 4, 2003.

 

D. On or before the Second Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

E. On or before the Second Amendment Effective Date, the Company, Administrative
Agent and Wells Fargo Bank shall have entered into an amendment of the Wells
Escrow Agreement in the form of Annex C annexed hereto to provide for the
substitution of the amended Collateral Value Certificate attached hereto.

 

Section 3. Company’s Representations And Warranties. In order to induce Lenders
to enter into this Amendment and to amend the Credit Agreement in the manner
provided herein,

 

4



--------------------------------------------------------------------------------

Company represents and warrants to each Lender that the following statements are
true, correct and complete:

 

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”). Each other Loan Party has
all requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
this Amendment.

 

B. Authorization of Agreements. The execution and delivery of this Amendment,
the performance of this Amendment and the Amended Agreement have been duly
authorized by all necessary corporate action on the part of Company. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of each other Loan Party.

 

C. No Conflict. The execution, delivery and performance by each Loan Party of
this Amendment, the performance by Company of the Amended Agreement do not and
will not (i) violate any provision of any law or any governmental rule or
regulation applicable to any Loan Party or any of its Subsidiaries, the
Certificate or Articles of Incorporation or Bylaws of Loan Party or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding on any Loan Party or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of, any Loan Party or any of
its Subsidiaries, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of any Loan Party or any of its
Subsidiaries (other than Liens created under any of the Loan Documents in favor
of the Administrative Agent on behalf of Lenders), or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of any Loan Party or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Second Amendment
Effective Date and disclosed in writing to Lenders.

 

D. Governmental Consents. The execution, delivery and performance by each Loan
Party of this Amendment, the performance by Company of the Amended Agreement do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body other than those previously obtained.

 

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by Company and are the legally valid and binding
obligations of Company, enforceable against Company in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability. This
Amendment has been duly executed and delivered by each Loan Party and is the
legally valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy,

 

5



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 4 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

 

G. Absence of Default. Except for those Defaults and Events of Default
specifically covered in that certain Limited Waiver dated February 10, 2003
among the Company, the Lenders’ signature thereto, Administrative Agent and the
Credit Support Parties, no event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

 

Section 4. Acknowledgement And Consent. Company is a party to certain Collateral
Documents specified in the Credit Agreement, in each case as amended through the
Second Amendment Effective Date, pursuant to which the Company has created Liens
in favor of Administrative Agent on certain Collateral to secure the
Obligations. The Subsidiary Guarantors are parties to the Subsidiary Guaranty
and certain Collateral Documents specified in the Credit Agreement, in each case
as amended through the Second Amendment Effective Date, pursuant to which each
Subsidiary Guarantor has (i) guarantied the Obligations and (ii) created liens
in favor of Administrative Agent on certain Collateral to secure the obligations
of each such party under the Subsidiary Guaranty of such party. Company and the
Subsidiary Guarantors are collectively referred to herein as “Credit Support
Parties” and the Guaranties and Collateral Documents referred to above are
collectively referred to herein as the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendments of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all “Obligations,” “Guarantied
Obligations” and “Secured Obligations,” as the case may be (in each case as such
terms are defined in the applicable Credit Support Document), including without
limitation the payment and performance of all such “Obligations,” “Guarantied
Obligations” or “Secured Obligations,” as the case may be, in respect of the
Amended Agreement.

 

Each Credit Support Party acknowledges and agrees that the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Credit Support Party represents and warrants that all
representations and warranties contained in the Amended Agreement and the Credit
Support Documents to which it is a party or otherwise bound are true, correct
and complete in all material respects on and as of the Second Amendment
Effective Date to the same

 

6



--------------------------------------------------------------------------------

extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

Each Credit Support Party (other than Company) acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Credit Support Party to any future amendments to the Credit Agreement.

 

Section 5. Miscellaneous.

 

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

 

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

 

B. Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

7



--------------------------------------------------------------------------------

 

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment, subject to the provisions of Section 3
hereof, shall become effective upon the execution of a counterpart hereof by
Company, Requisite Lenders and each of the Subsidiary Guarantors and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

F. Entire Agreement. This Amendment is the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
and written, and all contemporaneous oral, agreements between the parties with
respect to the matters contained in this Amendment.

 

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

     

READ-RITE CORPORATION

           

By:

 

/s/ Andrew C. Holcomb        

--------------------------------------------------------------------------------

           

Title:

 

Sr. Vice President Finance and C.F.O.

       

Notice Address:

               

44100 Osgood Road

Fremont, California 94539

Attention: Chief Financial Officer

Phone:                                                  

Fax:                                                        

 

ADMINISTRATIVE AGENT:

     

TENNENBAUM CAPITAL PARTNERS, LLC

           

By:

 

TENNENBAUM & CO., LLC

           

Its:

 

Managing Member

               

By:     /s/ Michael E. Tennenbaum        

--------------------------------------------------------------------------------

               

Name:   Michael E. Tennenbaum

               

Title:     Managing Member

       

Notice Address:

               

c/o Tennenbaum & Co., LLC

11100 Santa Monica Boulevard, Suite 210

Los Angeles, California 90025

Attention: David A. Hollander

Phone: 310-566-1036

Fax: 310-566-1045

 

 

S-1



--------------------------------------------------------------------------------

 

LENDERS:

     

SPECIAL VALUE BOND FUND II, LLC

           

By:

 

SVIM/MSM II, LLC

           

Its:

 

Managing Member

               

By:

 

TENNENBAUM & CO., LLC

               

Its:

 

Managing Member

                   

By:

 

/s/ Michael E. Tennenbaum

                   

Name:

 

Michael E. Tennenbaum

                   

Title:

 

Managing Member

       

Notice Address:

               

c/o Tennenbaum & Co., LLC

11100 Santa Monica Boulevard, Suite 210

Los Angeles, California 90025

Attention: David A. Hollander

Phone: 310-566-1036

Fax: 310-566-1045

 

       

SPECIAL VALUE ABSOLUTE RETURN FUND II, LLC

           

By:

 

SVIM/MSM II, LLC

           

Its:

 

Managing Member

               

By:

 

TENNENBAUM CAPITAL PARTNERS, LLC

               

Its:

 

Managing Member

                   

By:

 

TENNENBAUM & CO., LLC

                   

Its:

 

Managing Member

                   

By:

 

/s/ Michael E. Tennenbaum

                   

Name:

 

Michael E. Tennenbaum

                   

Title:

 

Managing Member

 

 

S-2



--------------------------------------------------------------------------------

 

       

Notice Address:

               

c/o Tennenbaum & Co., LLC

11100 Santa Monica Boulevard, Suite 210

Los Angeles, California 90025

Attention: David A. Hollander

Phone: 310-566-1036

Fax: 310-566-1045

 

           

FUQUA FAMILY LEAD ANNUITY TRUST—2000

           

By:

 

TENNENBAUM CAPITAL PARTNERS, LLC

           

Its:

 

Investment Member

               

By:    TENNENBAUM & CO., LLC

               

Its:    Managing Member

 

By:

 

/s/ Michael E. Tennenbaum        

--------------------------------------------------------------------------------

Name:

 

Michael E. Tennenbaum

Title:

 

Managing Member

 

       

Notice Address:

               

c/o Tennenbaum & Co., LLC

11100 Santa Monica Boulevard, Suite 210

Los Angeles, California 90025

Attention: David A. Hollander

Phone: 310-566-1036

Fax: 310-566-1045

 

CREDIT SUPPORT PARTIES:

 

READ-RITE HOLDING COMPANY

   

By:

 

/s/ Andrew C. Holcomb        

--------------------------------------------------------------------------------

   

Title:

 

Director

   

READ-RITE INTERNATIONAL

   

By:

 

/s/ Andrew C. Holcomb        

--------------------------------------------------------------------------------

   

Title:

 

Director

 

 

S-3



--------------------------------------------------------------------------------

 

       

                        Notice Address:

               

44100 Osgood Road

Fremont, California 94539

Attention: Chief Financial Officer

Phone:                                                                      

Fax:                                                                            

 

 

S-4



--------------------------------------------------------------------------------

 

ANNEX A

 

Schedule 1.1

 

ACCOUNT COLLATERAL—ADVANCE RATES AND SUBLIMITS

 

Account Category

--------------------------------------------------------------------------------

 

Advance Rate

--------------------------------------------------------------------------------

Eligible Accounts directly owed by U.S. account debtors (i.e., not disqualified
by clause (h) of the definition of Eligible Accounts without regard to the
proviso thereto)

 

85% of net book value

Eligible Accounts owed to Company by Samsung Electronics Co., Ltd., Samsung Asia
Pte. Ltd., Maxtor Singapore, Maxtor China or Western Digital Malaysia, with a
U.S. parent guaranty and either foreign credit insurance or a letter of credit

 

85% of net book value

Eligible Accounts owed to Company by Maxtor Singapore, Maxtor China, or Western
Digital Malaysia with a U.S. parent guaranty

 

80% of net book value

Eligible Accounts owed to Company by Samsung Electronics Co., Ltd., Samsung Asia
Pte. Ltd., Maxtor Singapore, Maxtor China, Seagate Malaysia or Western Digital
Malaysia with foreign credit insurance






 

The lesser of

(x)    80% of net book value and

 

(y)    80% of Net Insured Value.

 

“Net Insured Value” is the amount recoverable in respect of the Eligible
Accounts under the credit insurance, net of any co-payments, deductibles and
other exclusions from coverage.

Other Eligible Accounts owed by Samsung Electronics Co., Ltd., or Samsung Asia
Pte. Ltd. to Company

 

50% of net book value (subject to a maximum of $3 million net book value at any
time)

Eligible Accounts owed by Kaifa or Celetron to Company, with either foreign
credit insurance or a letter of credit and Western Digital Malaysia U.S. Parent
guaranty of obligations owed by Western Digital Malaysia

 

The lesser of:

(x)    the sum of the following:

(1) 50% of the cash in the blocked deposit account to be established pursuant to
the Kaifa or Celetron Accounts Agreements; plus

(2) 85% of the Company’s share (a percentage to be determined by Administrative
Agent in its commercially reasonable discretion based upon the historical
portion of Eligible Accounts which are for the account of Company) of Eligible
Accounts payable by Western Digital Malaysia into the Kaifa or Celetron blocked
deposit account to be established pursuant to the Kaifa or Celetron Accounts
Agreements and

(y)    85% of the net book value of the Kaifa or Celetron Accounts

Eligible Accounts owed by Kaifa or Celetron to Company, with foreign credit
insurance

 

The lesser of

(x)    70% of net book value and



--------------------------------------------------------------------------------

 

   

    (y) 70% of the Net Insured Value.

Accounts owed by Kaifa or Celetron to Company, with Western Digital Malaysia
U.S. parent guaranty of obligations owed by Western Digital Malaysia

 

The lesser of:

(x)    the sum of the following:

(1) 50% of the cash in the blocked deposit account to be established pursuant to
the Kaifa or Celetron Accounts Agreements; plus

(2) 60% of the Company’s share (a percentage to be determined by Administrative
Agent in its commercially reasonable discretion based upon the historical
portion of Eligible Accounts which are for the account of Company of Eligible
Accounts payable by Western Digital Malaysia into the blocked deposit account to
be established pursuant to the Kaifa or Celetron Accounts Agreements and

(y)    60% of the net book value of the Kaifa or Celetron Accounts

Eligible Accounts owed by Kaifa or Celetron or Celetron to Company, secured by a
commercial letter of credit






 

50% of net book value of Eligible Accounts from the period commencing on the
date that the goods have been shipped and the Company receives all shipping
documents required to draw under the letter of credit to the date that the
letter of credit issuer has honored a demand under the letter of credit (subject
to a maximum of $3 million net book value at any time); and

 

subject to the following proviso, up to 85% (to be determined by Administrative
Agent in its commercially reasonable discretion) of the amount of any time
drafts issued under the letters of credit that have been irrevocably accepted by
Wells Fargo Bank, provided that the amount of time drafts shall no longer
qualify as of the date that, and if there shall occur any, factoring or other
disposition of said time drafts.

 

The advance rates for these Eligible Accounts are subject to the following terms
and conditions: All letters of credit will be issued to the Company when Kaifa
or Celetron issues a purchase order to the Company. The letters of credit will
be confirmed by Wells Fargo Bank and must provide that partial shipments are
permitted, and must otherwise be acceptable to the Lenders. The Company and the
Lenders will enter into an agreement requiring all proceeds from the letter of
credit to be deposited into the Wells Fargo Blocked Account.

 